PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/033,609
Filing Date: April 29, 2016
Appellant(s): LE PENDU et al. 



__________________
Akihiro Matsuya (Reg. No. 76,573)
Brian S. Myers (Reg. No. 46,947)

For Appellant


EXAMINER’S ANSWER





on November 17, 2021 appealing from the Final Office Action mailed on June 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated June 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



3.	Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Garbas et al. (US 2013/0223531) hereinafter “Garbas” in view of Mai et al. (“Optimizing a Tone Curve for Backward-Compatible High Dynamic Range Image and Video Compression”) hereinafter “Mai”.
As per claim 1, Garbas discloses a predictive coding method (fig. 1) of a first group of pictures (i.e. frames 32) belonging to a sequence of pictures (i.e. sequence 30), using at least one reference picture (fig. 1; paragraph 0034, video encoding stage 20 is configured to encode the second sequence 30 of frames 32 by weighted temporal prediction of a first frame of the second sequence 30 using a second frame of the second sequence 30 or a reconstructed version of the second frame of the second sequence 30, weighted by a weighting parameter and offset by an offset parameter, as a reference. In other words, video encoding stage 20 may temporally predict a current frame 32 of sequence 30 by motion-compensated prediction and with using another, previously encoded frame 32 of sequence 30 as a reference) belonging to a second group of pictures different from the first group of pictures to be coded (paragraph 0053, the sequence 30' output by the video decoding stage 108 represents a reconstruction of the frame sequence 30 input into the video encoding stage 20 at the encoding side.  The reconstructed version of the second frame or the previously encoded frame 32, used in the prediction of the current frame 32, is a reconstructed frame from the sequence 30’ that is different from the sequence 30), the method comprising:
the mapping parameter 44 for the frame with sample value distribution 46 differently from the mapping parameter 45 defining portion 48. For example, sample value distribution 46 may set the mapping parameter for these frames such that portion 48 approximates a portion of the first dynamic range 40 occupied by distribution 46, i.e., such that portion 48 is as small as possible but still covers the range of distribution 46, with the same applying to portion 38 with respect to distribution 44); and
predictive coding blocks of the pictures of the first group of pictures from areas of pixels of the at least one reference picture (paragraph 0034, video encoding stage 20 may temporally predict a current frame 32 of sequence 30 by motion-compensated prediction and with using another, previously encoded frame 32 of sequence 30 as a reference. The motion-compensated prediction may be performed on a block-by-block basis…Each temporally predicted block may have associated therewith a motion vector which video encoding stage 20 determines by determining a best match of the content of the current block of the current frame 32 within the reference) on which was applied the transform using the obtained parameters (fig. 1; paragraph 0031, convert the sample values of the frames 14 of the first sequence 12 from the first format into the second format, sample value converter 18 uses a mapping function 36 which maps a portion 38 out of the first dynamic range 40 to the second dynamic range 42. In particular, the sample value converter 18 is configured such that the portion 38 which the mapping function 36 maps to the dynamic range 42 corresponding to the second format, is settable by a mapping parameter 44 which is set by parameter setter 22.  The reference frame is previously encoded frame 32 of sequence 30 and it is transformed or converted using the 
However, Garbas does not explicitly disclose wherein the transform is a tone mapping and the parameters are values of slopes of a piecewise tone-mapping curve.
In an analogous art, Mai discloses wherein the transform is a tone mapping (figs. 1 and 2; page 1560, tone mapping is used to produce LDR representation from HDR representation) and the parameters are values of slopes of a piecewise tone-mapping curve (page 1560, Section A, we parameterize the tone-mapping curve as a piece-wise linear function…The tone-mapping curve can then be uniquely specified by a set of slopes which forms a vector of tone-mapping parameters θ).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Garbas, by using a tone mapping to convert HDR frames to LDR frames, as taught by Mai, in order to improve the HDR quality reconstructed from LDR version (Mai, Abstract).
As per claim 2, the claim is directed to a decoding method that is opposite to the encoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 2 (see Garbas (figs. 3-4 and paragraphs 0046-0056) regarding using a decoding method and decoding apparatus).
claim 3, argument analogous to those applied for claim 1 are applicable for claim 3; in addition, see (figs. 1-2) of Garbas regarding using an encoder for embodying the method of claim 1.   
As per claim 4, the claim is directed to a decoding apparatus opposite to the encoding apparatus of claim 3; therefore, arguments analogous to those applied for claim 1 are applicable for claim 4; in addition, see (figs. 3-4) of Garbas regarding using a decoder for embodying the method of claim 2.   

 (3) Response to Argument
Summary of Arguments:
1.   Regarding claim 1, Appellant argues:
a.	On pages 9-10, that a “compensation” step in the form of a weighted prediction step is compulsory in the method of Garbas; therefore, the combination of Garbas and Mai necessarily comprises this compensation step.  In addition, omitting the compensation step in the combination of Garbas and Mai results in that said combination could not work according to paragraph 0033 of Garbas.  Hence, Garbas and Mai are not combinable to obtain a predictive coding method recited in claim 1. 

b.	On pages 10-11, that even if Mai is just used to show that the HDR to SDR transform could be a tone mapping, nervertheless, the compensation step of Garbas remains in the combination. Indeed, in Garbas, this compensation step is presented as compulsory.  If, as proposed by the Examiner, the mapping from HDR to LDR of Garbas 

c.	On pages 12-13, that the tone-mapping in Mai includes an omission of the variance between the slope at the non-distorted pixel value and the slope at the distorted pixel value; therefore, combining Garbas with Mai render both Garbas and Mai unsatisfactory for their intended purpose. 

2.   Regarding claim 2, Appellant argues:
a.	On pages 14-15, that independent claim 2 recites a predictive decoding method with claim elements that have different scope from the predictive coding method recited in independent claim 1; therefore, the decoding process of Garbas does not teach or suggest the following claimed features recited in Appellant’ claim 2: predictive decoding blocks of pictures of the first group of pictures from areas of pixels of the at least one reference picture on which was applied the transform using the obtained parameters in such a manner that the pixel values of the at least one reference picture are expressed in a target dynamic range;



a.	On pages 15-16, that similar arguments above regarding claim 1 applies to the specific interpretation of the device of claim 3.

4.   Regarding claim 4, Appellant argues:
a.	On pages 16-17, that similar arguments above regarding claim 1 applies to the specific interpretation of the device of claim 4.

Examiner’s Response:
1.   Regarding claim 1, Examiner contends that:
a.	Garbas taught transforming from high dynamic range to low dynamic range (paragraphs 0010 and 0031). Mai taught a tone mapping that transform from high dynamic range to low dynamic range. Mai is used only to show that the kind of transform from HDR to LDR can be a tone mapping with parameters that are values of slopes of a piecewise tone mapping curve (figs. 1-2 and page 1560, Section A). Therefore, when modifying Garbas in view of Mai, only the type of the transform from HDR to LDR is used by Garbas, which does not change the principle operation of Garbas since Garbas already taught transforming from HDR to LDR. Hence, Garbas and Mai are combinable.
In addition, the Examiner did not mention omission of the compensation step while modifying Garbas in view of Mai, so, it is unclear why Appellant stated that the compensation step in the combination of Garbas and Mai is omitted, which results in that 
 
b.	The Examiner did not mention omission of the compensation step while modifying Garbas in view of Mai, so, it is unclear why Appellant stated that the compensation step remains in the combination of Garbas and Mai, and that said compensation step has to be omitted if the combination teaches the claimed features of claim 1.  Although a compensation step is not claimed in claim 1, this does not mean that when modifying Garbas in view of Mai, the compensation step, which is compulsory in the method of Garbas, is omitted.  Motion compensation is part of temporal prediction or inter-image prediction, as known in the art; therefore, even if not claimed in claim 1, it is going to be part of the coding process disclosed by the instant application since the methods of the instant application are related to temporal prediction or inter-image prediction.  Hence, modifying Garbas in view of Mai does not require omission of the compensation step in order to disclose features that are similar to the claimed features of claim 1.   

Therefore, under the broadest reasonable interpretation of the claimed tone mapping, this latter can be interpreted as local tone mapping of Mai that includes an omission of the variance between the slope at the non-distorted pixel value and the slope at the distorted pixel value. 

2.   Regarding claim 2, Examiner contends that:
a.	the claim is directed to a decoding method that is opposite, and not different, to the encoding method of claim 1 and contains similar steps as those of the steps of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 2 since opposite steps are executed in the decoding side and said opposite steps are disclosed (see Garbas (figs. 3-4 show the reverse processes of figs. 1-2; see also paragraphs 0046-0056 regarding using a decoding method and decoding apparatus opposite to the encoding method and encoding apparatus of figs. 1-2; paragraph 0048 also discloses that the video decoding stage 108 may be implemented substantially similar to components 64, 70, 74, 72, and 66 of the encoder of FIG. 2).

3.   Regarding claim 3, Examiner contends that:
a.	Similar answers in sections (a, b, c) related to claim 1 above are applied to the arguments related to claim 3.

4.   Regarding claim 4, Examiner contends that:
a.	Similar answers in sections (a, b, c) related to claim 1 above are applied to the arguments related to claim 4.
  
(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482

Conferees:

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        

/DAVID CZEKAJ/Supervisory Patent Examiner, Art Unit 2487






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.